          Case 1:19-cv-06386-AJN Document 48 Filed 11/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  11/20/2020

 BDG Gotham Residential, LLC, et al.,

                        Plaintiffs,
                                                                    19-cv-6386 (AJN)
                –v–
                                                                    20-cv-3199 (AJN)
 Western Waterproofing Company, Inc., et al.,
                                                                         ORDER
                        Defendants.




 Western Waterproofing Company, Inc.,

                        Plaintiff,

                –v–

 Zurich American Insurance Company, et al.,

                        Defendants.




ALISON J. NATHAN, District Judge:

        The Court will hold an initial pretrial conference for both of the above-captioned cases

on January 15, 2021, at 3:15 p.m. The initial pretrial conference scheduled for December 4,

2020, in No. 20-cv-3199 is adjourned to that date. No later than seven days before the

conference, the parties in each case should submit a joint letter and proposed case management

plan in accordance with the Court’s Individual Practices in Civil Cases. The parties should state

in their joint letters whether they believe they can do without a conference. If the Court finds

that a conference is unnecessary, it may adjourn the conference and enter the parties’ case

management plans.
    Case 1:19-cv-06386-AJN Document 48 Filed 11/20/20 Page 2 of 2




  SO ORDERED.


Dated: November 20, 2020
       New York, New York
                                     ____________________________________
                                               ALISON J. NATHAN
                                             United States District Judge
